United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-2883
                                    ___________

Frederic G. Bennett,                   *
                                       *
            Petitioner,                *
                                       *
      v.                               * Petition for Review of an
                                       * Order of the National
National Transportation Safety Board;  * Transportation Safety Board.
Federal Aviation Administration,       *
                                       *       [UNPUBLISHED]
            Respondents.               *
                                  ___________

                          Submitted: January 27, 2000

                                Filed: February 1, 2000
                                    ___________

Before McMILLIAN, HANSEN, and MORRIS SHEPPARD ARNOLD, Circuit
      Judges.
                          ___________

PER CURIAM.

      Frederic G. Bennett petitions for review of an order of the National
Transportation Safety Board (NTSB) upholding the Federal Aviation Administration’s
(FAA) revocation of his Airline Transport Pilot and Flight Instructor certificates. The
NTSB found him in violation of 14 C.F.R. §§ 61.15 (d)(2) (motor vehicle action
occurring within 3 years of previous motor vehicle action is grounds for suspension or
revocation of any certificate) and 61.15(e) (requirement to provide written report of
motor vehicle action to FAA within 60 days of action).
        The facts pertinent to our analysis are not in dispute, and the NTSB’s factual
findings are adequately supported by substantial evidence in the record as a whole. See
Reder v. FAA, 116 F.3d 1261, 1263 (8th Cir. 1997) (standard of review). Mr.
Bennett’s challenge addresses the NTSB’s method of calculating the time between the
motor vehicle actions, and the appropriateness of the sanction. We accord substantial
deference to agency determinations and will affirm the decision unless it is arbitrary,
capricious, an abuse of discretion, or otherwise not supported by law. See United
States v. Grand Labs., Inc., 174 F.3d 960, 963 (8th Cir. 1999). After a thorough
review, we conclude the NTSB could properly determine that Mr. Bennett violated
sections 61.15(d) and (e), and that revocation was warranted. See 14 C.F.R.
§§ 61.15(d)(2) (authorizing revocation or suspension), 61.15(f) (1999) (failure to
comply with § 61.15(e) is grounds for revocation or suspension); Balestra v. Busey,
923 F.2d 120, 122-23 (8th Cir. 1991) (NTSB is given wide range of discretion in
imposing sanctions); Garvey v. Kraley, No. EA-4581, 1996 WL 785071, at **1-2
(NTSB Aug. 18, 1997) (administrative suspension of driver’s license for refusal to take
breath test is motor vehicle action; where pilot sustained two motor vehicle actions
within three years, 120-day suspension was at low end of appropriate sanction range);
cf. Stix v. Bond, 569 F.2d 1029, 1031 (8th Cir. 1978) (per curiam) (holding revocation
was not excessive: penalty was imposed for violation committed while petitioner’s
certificate was already suspended, was within specific statutory authorization, and did
not preclude petitioner from applying for new certificate one year after date of
revocation).

      Accordingly, we deny Mr. Bennett’s petition for review.




                                          -2-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -3-